In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 18-1593V
                                     Filed: October 9, 2019
                                         UNPUBLISHED


    TRAVIS REITTER,

                        Petitioner,                          Special Processing Unit (SPU);
    v.                                                       Ruling on Entitlement; Concession;
                                                             Table Injury; Influenza (Flu) Vaccine;
    SECRETARY OF HEALTH AND                                  Guillain-Barre Syndrome (GBS)
    HUMAN SERVICES,

                       Respondent.


Brenton Aaron Elswick, Maglio Christopher & Toale, Seattle, WA, for petitioner.
Lara Ann Englund, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Corcoran, Chief Special Master:

        On October 15, 2018, Travis Reitter (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that he suffered Guillain-Barré syndrome
(“GBS”) as a result of an influenza (“flu”) vaccine he received on October 8, 2016.
Petition at 1-2. The case was assigned to the Special Processing Unit of the Office of
Special Masters.




1
  I intend to post this ruling on the United States Court of Federal Claims' website. This means the ruling
will be available to anyone with access to the internet. In accordance with Vaccine Rule 18(b),
petitioner has 14 days to identify and move to redact medical or other information, the disclosure of which
would constitute an unwarranted invasion of privacy. If, upon review, I agree that the identified material
fits within this definition, I will redact such material from public access. Because this unpublished ruling
contains a reasoned explanation for the action in this case, I am required to post it on the United States
Court of Federal Claims' website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501
note (2012) (Federal Management and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On October 8, 2019, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent states that “[m]edical personnel at the Division of Injury
Compensation Programs, Department of Health and Human Services (‘DICP’), have
reviewed the petition and medical records filed in the case. It is respondent’s position
that petitioner has satisfied the criteria set forth in the Vaccine Injury Table (‘Table’) and
the Qualifications and Aids to Interpretation.” Id. at 7.

       In view of respondent’s position and the evidence of record, I find that
petitioner is entitled to compensation.

IT IS SO ORDERED.

                                    s/Brian H. Corcoran
                                    Brian H. Corcoran
                                    Chief Special Master




                                              2